Citation Nr: 1756887	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  10-06 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), from August 12, 2003 to July 22, 2004. 

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD), from July 23, 2004 to July 26, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971.  He died in November 2012.  The appellant is his surviving spouse.  (A January 2014 deferred rating decision is indicative that she has been substituted for the Veteran in the present claim.) 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In a May 2006 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective from July 23, 2004.  In a December 2007 rating decision, the RO granted an increased initial evaluation of 50 percent for PTSD from August 12, 2003 to July 22, 2004; denied an evaluation in excess of 70 percent from July 23, 2004 to July 26, 2006; and granted a total disability rating of 100 percent, effective July 27, 2006. 

In September 2010, a Travel Board hearing was held before a Veterans Law Judge who is no longer employed at the Board.  A transcript of the hearing testimony is in the claims file.  In August 2017, the appellant waived her right to an additional Board hearing before another Veterans Law Judge.

This case was previously before the Board in November 2011 when it was remanded for further development (i.e. for VA to obtain Vet Center records, and SSA records, if any).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its November 2011 remand, the Board directed that VA attempt to obtain Vet Center records.  The Veteran had reported at the November 2004 VA examination that he was receiving ongoing treatment, including counseling and prescription medications, at a Vet Center in Hammond, Indiana.  In a November 2005 statement, the Veteran reported receiving treatment for his PTSD from the Chicago Heights Vet Center.  The claims file includes 2003 Chicago Vet Center records, but no others.  

A January 2014 VA deferred rating decision reflects that the Board's 2011 requested action had not yet been completed.  In addition, no Supplemental Statement of the Case (SSOC) has been completed.  Thus, there has not been RO compliance with the directives of the Board's remand, and another remand is warranted. Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all medical treatment records for the Veteran's PTSD from August 2003 to July 26, 2006 to include records from the Vet Center in Hammond, Indiana; and the Chicago Heights Vet Center in Chicago Heights, Illinois. 

If no records are available, note this in the claims file.

2.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and her representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




